Citation Nr: 0329143	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1979 to July 1985 
and from October 1986 to April 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Boise, Idaho (RO) which denied the veteran's claim for 
service connection of hemorrhoids.  


REMAND

The veteran claims entitlement to service connection for 
hemorrhoids.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that, while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  Recent 
decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has indicated that the VA 
must satisfy its duty to notify the veteran as to what is 
needed to substantiate his claim and its duty to notify the 
veteran of VA's responsibilities in assisting the veteran in 
the development of his claim of entitlement to service 
connection for hemorrhoids.  For example, the Board notes 
that notification of the regulations, without a discussion of 
the necessary evidence to be obtained, is insufficient for 
purposes of compliance with the VCAA.  However, the record is 
entirely negative for evidence of notification of the veteran 
of the provisions of the VCAA by the RO or consideration of 
the provisions of the VCAA by the RO.  As such, the veteran's 
claim was certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities 
and VA's responsibilities under the VCAA with regard to his 
claim of entitlement to service connection for hemorrhoids.  
Nonetheless, the Board cannot correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the veteran's claim must be remanded to the RO 
to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA and to ensure that 
all duty to notify and duty to assist obligations of the VA 
are met.

The Board observes that the veteran, in his April 2000 claim 
for service connection, indicated that he received treatment 
at the Family Medical Clinic in Nampa, Idaho.  Nevertheless, 
the Board notes that there is no evidence that the RO made an 
attempt to obtain the veteran's complete medical records from 
the Family Medical Clinic and the Board observes that the 
veteran's claims file is devoid of any treatment records from 
the Family Medical Clinic.  Likewise, the veteran has 
reported that he receives treatment at the Boise, Idaho VA 
Medical Center.   However, no VA treatment records for the 
veteran's hemorrhoids, for the period prior to March 1999 or 
after January 2002, have been submitted and there is no 
evidence that the RO attempted to obtain these treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  As 
these records are relevant to the veteran's claim for service 
connection, any additional medical records related to the 
veteran's treatment for hemorrhoids should be associated with 
the veteran's claims file.

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature, severity, and etiology of the veteran's 
hemorrhoids.  It is unclear from the medical evidence of 
record whether the veteran's current hemorrhoids are related 
to the veteran's asymptomatic, but positive for stool, 
hemoculture test upon a rectal examination prior to his 
discharge.  In this regard, the Board notes that the veteran 
claimed to have been treated for hemorrhoids during his 
service, but that his service medical records merely show a 
positive hemoculture of the stool and the recommended 
treatment, but there is no indication of any follow-up.  
Therefore, the Board finds that the veteran should be 
afforded a VA examination in order to determine the nature, 
severity, and etiology of the veteran's current hemorrhoids, 
including whether this disorder is causally or etiologically 
related to his treatment for a positive hemoculture of the 
stool during his service.  See 38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to service 
connection for hemorrhoids.  The RO 
should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his hemorrhoids.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to:  

a.	Records from the Boise, Idaho VA 
Medical Center for the period prior 
to March 1999 and from January 2002 
to the present. 
b.	The veteran's complete clinical 
records from the Family Medical 
Clinic from at least 1993 to the 
present.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded a VA examination to 
ascertain the nature, severity, and 
etiology of his hemorrhoids, if any.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, 
including obtaining information as to the 
veteran's medical history prior to and 
following his service.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  The 
examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  Based on this review 
and the findings of the examination, the 
examiner is then requested to offer an 
opinion as to whether any current 
hemorrhoids were causally or 
etiologically related to the veteran's 
period of active military service, and if 
so, the examiner must specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service.  The rationale for the 
examiner's opinion as to whether or not 
the veteran's hemorrhoids were incurred 
during his service should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be 
reviewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the veteran's 
claims file must be available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.    

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


